Citation Nr: 0938329	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran's May 2006 claim was denied in a November 2006 
rating decision.  The Veteran disagreed and perfected an 
appeal.  In May 2009, the Veteran requested an informal 
conference with a local hearing officer.  A summary of the 
conference included in the record indicates that the Veteran 
had an appointment that day with a private audiologist; 
indeed, the Veteran's March 2008 statement accompanying his 
VA Form 9 substantive appeal indicates his intention to make 
such an appointment.  The summary also states that the 
Veteran's claim will be reviewed when the report from 
"Hearing Solutions" [private audiologist] is received and 
that "all evidence to include [the Veteran's] testimony will 
be considered in this decision."

The Veteran's VA claims folder does not contain any report 
from Hearing Solutions, nor does it indicate the RO attempted 
to obtain any such report.  Moreover, under 38 C.F.R. § 19.31 
(2008), the RO is required to issue a supplemental statement 
of the case (SSOC) when the RO receives new evidence.  In 
this case, the Veteran's testimony appears to be such 
evidence and there is no SSOC of record.  Indeed, it appears 
that the RO did not comply with the terms of the agreement 
expressed in the informal hearing summary when it did not 
issue a decision including consideration of the Veteran's 
testimony.

Finally, the August 2006 addendum to the VA audiologist's 
report states that she was unable to resolve the issue of 
whether tinnitus began during service "without resorting to 
speculation."  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court of Appeals for Veterans Claims (Court) held 
that once VA undertakes the effort to provide an examination, 
it must provide an adequate one pursuant to 38 U.S.C.A. 
§ 5103A(a)(1).  In this case, the examiner's report does not 
indicate whether tinnitus was diagnosed and does not provide 
a rationale for why etiology can not be determined.  It 
appears from the report that tinnitus is a symptom of a 
condition for which the Veteran received treatment in 1972; 
however, it does not state whether the Veteran has tinnitus 
in the first place.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA shall contact the Veteran in 
writing and request that he either provide 
a copy of or authorize release of any 
private audiology examination reports or 
treatment reports regarding his bilateral 
hearing loss or tinnitus conditions.  Any 
such records provided or identified and 
not already of record shall be obtained 
and associated with the Veteran's VA 
claims folder.

2.  After completion of the foregoing, VBA 
shall provide the VA claims folder to an 
audiologist other than the audiologist who 
has previously examined the Veteran in 
July 2006.  The examiner shall review the 
Veteran's VA claims folder and provide an 
opinion whether the Veteran has a tinnitus 
condition and if so, opine as to the 
etiology of the Veteran's tinnitus 
condition.  If the examiner determines 
that further examination of the Veteran's 
hearing condition is necessary, such 
examination shall be conducted.  The 
examiner shall provide an opinion whether 
it is as likely as not that the Veteran's 
tinnitus condition resulted from his 
active duty service.  If the examiner can 
not provide such an opinion without 
resorting to mere speculation, the 
examiner shall provide a rationale 
demonstrating why such an opinion can not 
be rendered.  The examiner's written 
report shall be associated with the 
Veteran's VA claims folder.

3.  Following completion of the foregoing 
and any further development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits sought 
on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



